NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-3981
                                      _____________

    THE RESIDENCES AT BAY POINT CONDOMINIUM ASSOCIATION, INC.

                                             v.

                THE STANDARD FIRE INSURANCE COMPANY,
                d/b/a TRAVELERS INDMNITY AND AFFILIATES;
              CHERNOFF DIAMOND & CO, LLC; ALBERT J. DWECK;
                     THE RESIDENCES AT BAY POINT, LLC

                          Chernoff Diamond & Co. (“Chernoff”),
                                                         Appellant
                                   _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 3-13-cv-2380)
                         District Judge: Hon. Freda L. Wolfson
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 22, 2016

      Before: JORDAN, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                                 (Filed: January 27, 2016)
                                     _______________

                                        OPINION
                                     _______________


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       This case originated in a flood insurance coverage dispute between an insured,

The Residences at Bay Point Condominium Association, Inc. (“Bay Point”), and its

insurer, The Standard Fire Insurance Company (“Standard”). Bay Point claims that

Standard wrongly withheld full reimbursement for flood damage that four of its buildings

sustained when the hurricane called “Superstorm Sandy” struck New Jersey in 2012. Bay

Point filed suit in the United States District Court for the District of New Jersey against,

among other defendants, Standard and the insurance broker involved in procuring the

flood insurance policies, Chernoff Diamond & Co. (“Chernoff”). In two separate orders,

the District Court dismissed all of Bay Point’s claims against the various defendants.

Bay Point did not appeal.

       Instead, Chernoff – against whom all claims had just been dismissed – filed this

appeal, seeking to reverse the dismissal of the claims against its co-defendant Standard.

This odd turn of events followed Bay Point’s re-filing of its state-law claims against

Chernoff in New Jersey Superior Court. Notably, Bay Point has not re-filed its claims

against Standard. By appealing, Chernoff evidently hopes to revive Bay Point’s claims

against Standard and thus keep Standard in the fight and available as a resource that

might mitigate Chernoff’s own potential losses in the state-court action. That maneuver,

however, is not permissible.

       Article III of the Constitution limits the judicial power of federal courts to

deciding actual “Cases” or “Controversies.” U.S. Const. art. III, § 2. “One essential

aspect of this requirement is that any person invoking the power of a federal court must

                                              2
demonstrate standing to do so.” Hollingsworth v. Perry, 133 S. Ct. 2652, 2661 (2013).

“The Art. III judicial power exists only to redress or otherwise to protect against injury to

the complaining party, even though the court’s judgment may benefit others collaterally.”

Warth v. Seldin, 422 U.S. 490, 499 (1975). Because standing is essential to our

jurisdiction, it “is a threshold question in every federal case” and can be neither waived

nor assumed.1 Wheeler v. Travelers Ins. Co., 22 F.3d 534, 537 (3d Cir. 1994) (internal

quotation marks omitted); see also FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231

(1990) (“[S]tanding is perhaps the most important of the jurisdictional doctrines.”

(internal quotation marks and brackets omitted)).

       Although most cases that involve a question of standing consider whether a

plaintiff satisfies the standing requirement at the time of filing suit, “Article III demands

that an actual controversy persist throughout all stages of litigation.” Hollingsworth, 133

S. Ct. at 2661 (internal quotation marks omitted). In particular, “standing must be met by

persons seeking appellate review, just as it must be met by persons appearing in courts of

first instance.” Id. (internal quotation marks omitted). “The same constitutional minima

for standing to sue are also required for standing to appeal.” In re Grand Jury, 111 F.3d

1066, 1071 (3d Cir. 1997).

       “Merely because a party appears in the district court proceedings does not mean

that the party automatically has standing to appeal the judgment rendered by that court.”

       1
         As jurisdiction is a threshold determination in this Court, Chernoff’s argument
that Standard waived its standing argument by not raising it below is inapposite. It is also
fundamentally without logic – Standard challenges Chernoff’s standing to appeal,
something it could not have challenged in District Court, when the appeal did not yet
exist.
                                              3
Rohm & Hass Tex., Inc. v. Ortiz Bros. Insulation, 32 F.3d 205, 208 (5th Cir. 1994). “The

presence of a disagreement, however sharp and acrimonious it may be, is insufficient by

itself to meet Art. III’s requirements.” Diamond v. Charles, 476 U.S. 54, 62 (1986).

Instead, “[i]n order to have standing to appeal a party must be aggrieved by the order of

the district court from which it seeks to appeal.” McLaughlin v. Pernsley, 876 F.2d 308,

313 (3d Cir. 1989). That means “a person must show, first and foremost, ‘an invasion of

a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

imminent.’” Arizonans for Official English v. Arizona, 520 U.S. 43, 64 (1997) (quoting

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Even a named defendant does

not always have standing to appeal a judgment against it. See Bender v. Williamsport

Area Sch. Dist., 475 U.S. 534, 543 (1986) (dismissing a school board member’s appeal

for lack of standing in the absence of the co-defendant school district because judgment

was entered against the board member only in his official capacity, not in his individual

capacity).

       In addition, a party generally lacks standing to appeal a district court’s order to

vindicate the rights of another party. Singleton v. Wulff, 428 U.S. 106, 113-14 (1976).

And “[a]n indirect financial stake in another party’s claims is insufficient to create

standing on appeal.” Morrison-Knudsen Co. v. CHG Int’l, Inc., 811 F.2d 1209, 1214 (9th

Cir. 1987); see also 15A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 3902 (2d ed.); McLaughlin, 876 F.2d at 313 (dismissing appeal of third-

party defendant for lack of standing where district court’s preliminary injunction order

did not “directly or indirectly restrain [it] from the performance of any act as a third-party

                                              4
defendant”). Thus, any purpose Chernoff might have in keeping another potential source

of funds available to satisfy Bay Point’s legal demands is irrelevant. See Beebe v.

Highland Tank & Mfg. Co., 373 F.2d 886, 890 (3d Cir. 1967) (dismissing for lack of

standing an appeal by one defendant based on the dismissal of a plaintiff’s claims against

two other defendants); Penda Corp. v. United States, 44 F.3d 967 (Fed. Cir. 1994)

(concluding that a contractor that had agreed to indemnify the government against

liability for the claim in question, despite its potential liability as indemnitor, did not have

standing to appeal money judgment against the government).

       Admittedly, had Bay Point won its federal claims against Standard, it would have

had no need to press its state-court case against Chernoff. It would have already been

made whole. But that does not give Chernoff a right to appeal a case it won. Chernoff

suffered no direct harm from the dismissal of Bay Point’s claims against Standard.

Indeed, Chernoff has, to this day, suffered no financial harm of any kind from the District

Court’s order; the state-court matter is still pending. All the dismissal did was increase

the financial risk to Chernoff from a possible judgment. Whether that risk will ever

mature remains purely speculative.

       Chernoff did not file any cross-claims against Standard and it still retains all of its

defenses against Bay Point in state court.2 We are aware of no case in which we, or any


       2
         As to its possible defenses in state court, Chernoff argues that the District
Court’s dismissal of all claims against Standard “deprives Chernoff of the right to obtain
an apportionment under the New Jersey Comparative Negligence Act … .” (Reply Br. at
6.) We doubt that assertion. If Chernoff impleads Standard into the state-court action as
a third-party defendant – something that it, apparently, has not yet done – it is not clear
why Chernoff would be collaterally estopped from litigating Standard’s comparative
                                               5
other court, has concluded that a defendant could, in the absence of any cross-claims,

properly appeal the dismissal of claims against another defendant. Cf. Warth, 422 U.S. at

499 (“[E]ven when the plaintiff has alleged injury sufficient to meet the ‘case or

controversy’ requirement, this Court has held that the plaintiff generally must assert his

own legal rights and interests, and cannot rest his claim to relief on the legal rights or

interests of third parties.”). Accordingly, we are without jurisdiction to decide the merits

of Chernoff’s appeal.3

       For the foregoing reasons, we will dismiss this appeal for lack of standing.




negligence, as the District Court did not decide the merits of Bay Point’s negligence
claim against Standard. See First Union Nat’l Bank v. Penn Salem Marina, Inc., 921
A.2d 417, 424 (N.J. 2007) (describing requirements for collateral estoppel in New
Jersey). Also, Chernoff’s inability to seek appellate review would likely foreclose the
application of collateral estoppel. Olivieri v. Y.M.F. Carpet, Inc., 897 A.2d 1003, 1010
(N.J. 2006). But even were Chernoff correct, that alleged harm is too tenuous to confer
standing. Chernoff’s theory of harm goes something like this: if Bay Point pursues its
state-court claim, and if it wins against Chernoff, and if Chernoff then brings Standard
into the case, and if the New Jersey court forecloses a comparative negligence claim, then
Chernoff may be harmed (assuming Standard was, in fact, negligent).
       3
         Standard filed a motion for leave to file a sur-reply brief, alleging that Chernoff
raised arguments in its reply brief that it had not made in its opening brief. Because we
will dismiss the appeal, we will deny Standard’s motion as moot.
        As part of Chernoff’s response to Standard’s motion for leave to file a sur-reply
brief, Chernoff appended a letter from counsel for Bay Point describing Bay Point’s
“support” of Chernoff’s appeal and “urg[ing]” us to reverse the dismissal of its claims
against Standard. (Response to Motion for Sur-Reply Brief, Exhibit A.) That the party
that would have had standing to appeal expresses its agreement with an appellant’s
position says nothing about whether the actual appellant has standing. See Diamond, 476
U.S. at 63 (concluding that the “mere expression of interest is insufficient to bring the
[proper party] into the suit as an appellant”).
                                              6